Exhibit 10.14.4

 

Emergency Medical Services Corporation

 

Second Amended and Restated Long-Term Incentive Plan

 

Amended and Restated Executive Officer Restricted Stock Agreement

 

This Amended and Restated Executive Officer Restricted Stock Agreement (the
“Amended and Restated Agreement”) is entered into effective as of
[                      ] between Emergency Medical Services Corporation, a
Delaware corporation, (the “Company”) and [                            ]
(“Participant”).  The Company and the Participant entered into an original
restricted stock agreement (the “Original Agreement”) effective as of
[                                  ] (the “Date of Grant”), which Original
Agreement is superseded in its entirety by this Amended and Restated Agreement.

 

1.     Long-Term Incentive Plan.  This Amended and Restated Agreement is entered
into pursuant to the terms of the Emergency Medical Services Corporation Amended
and Restated Long-Term Incentive Plan, as it may be amended from time to time
(the “Plan”), which is incorporated herein and made a part hereof for all
purposes. To the extent that any provision of this Amended and Restated
Agreement conflicts with the express terms of the Plan, the terms of the Plan
shall control and, if necessary, the applicable provisions of this Amended and
Restated Agreement shall be deemed amended so as to carry out the purpose and
intent of the Plan.

 

2.     Definitions. All capitalized terms used in this Amended and Restated
Agreement shall have the meanings ascribed to them in the Plan unless otherwise
defined in this Amended and Restated Agreement. As used in this Amended and
Restated Agreement, the following terms have the meanings set forth below:

 

“Acquisition Projection Adjustment” means that upon consummation of any
acquisition by the Company, by merger, consolidation, purchase of a substantial
portion of the assets or equity interests of, or by any other manner, of any
entity that is consummated during a Performance Period, the Adjusted EBITDA
Targets in the then-current Performance Period will increase by the amount of
the pro forma Adjusted EBITDA contribution for such Performance Period, (i) less
the pro forma Adjusted EBITDA contribution for the initial 90-day period
following the closing date of such acquisition, (ii) plus, in the sole
discretion of the Committee, any additional upward adjustment amount if the pro
forma annualized Adjusted EBITDA exceeds $10 million.

 

“Adjusted EBITDA” means the definition set forth in the Company’s Quarterly
Report on Form 10-Q for the quarterly period ended June 30, 2010 as filed with
the United States Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Adjusted EBITDA Target” means the Adjusted EBITDA targets set forth for each
Performance Period in accordance with the definition of “Performance
Requirement.”

 

“Compensation Committee Certification” means the written certification by the
Committee required under Section 1.162-27(e)(5) of the Treasury Regulations
underlying the Code (or any successor statute thereto).

 

“Initial Performance Period” means the period of time commencing on July 1, 2010
and expiring at the end of December 31, 2010.

 

“Liquidity Event” means (i) the sale of all, or substantially all, of the
Company’s consolidated assets, including, without limitation, a sale of all or
substantially all of the assets of the Company or any of its subsidiaries whose
assets, constitute all or substantially all of the Company’s consolidated
assets, in any single transaction or series of related transactions or (ii) any
merger or consolidation of the Company with or into another entity unless, after
giving effect to such merger or consolidation, the holders of the Company’s
shares (on a fully-diluted basis) immediately prior to the merger or
consolidation, own shares or other equity interests (on a fully-diluted basis)
of the surviving or resulting corporation or other entity representing a
majority of the outstanding voting power to elect directors of the surviving or
resulting corporation (or the general partner of a surviving partnership) in the
same proportions that they held their shares prior to such merger or
consolidation.

 

“Onex” means Onex Partners LP.

 

“Performance Period” means either of the Initial Performance Period, the Second
Performance Period or the Third Performance Period.

 

“Performance Requirement” means the Adjusted EBITDA generated by the Company in
accordance with the following schedule, and subject to any Acquisition
Projection Adjustments: (i) for the Initial Performance Period, an amount equal
to or exceeding $158.2 million; (ii) for the Second Performance Period, an
amount equal to or exceeding the Adjusted EBITDA for calendar year 2010
multiplied by 1.1; and (iii) for the Third Performance Period, an amount equal
to or exceeding the Adjusted EBITDA for the Second Performance Period multiplied
by 1.1.  In the event that the Adjusted EBITDA generated by the Company in any
Performance Period is equal to or exceeds the Adjusted EBITDA Target for such
Performance Period, then the Performance Requirement shall be deemed immediately
satisfied for any and all Performance Periods, irrespective of whether such
Performance Periods have expired.

 

“Recap” means a recapitalization of the Company.

 

“Second Performance Period” means the period of time commencing on January 1,
2011 and expiring at the end of December 31, 2011.

 

“Subsequent Performance Period” means any Performance Period commencing after
the expiration of the then-current Performance Period.

 

2

--------------------------------------------------------------------------------


 

“Third Performance Period” means the period of time commencing on January 1,
2012 and expiring at the end of December 31, 2012.

 

3.     Restricted Stock. In order to encourage the Participant’s contribution to
the successful performance of the Company and its subsidiaries, and in
consideration of the covenants and promises of the Participant herein contained,
the Company granted to the Participant as of the Date of Grant,
[                            ] of Class A Common Stock, par value $0.01 per
share, subject to the conditions and restrictions set forth herein and in the
Plan (the “Restricted Stock”).

 

4.     Escrow of Certificates. Any certificates or book entries representing the
shares of Restricted Stock shall be registered in the name of the Participant
and deposited, together with a stock power endorsed by the Participant in blank
(upon the request of the Company), with the transfer agent of the Company (or
any other authorized designee of the Company, which the Company may choose in
its sole discretion) until such shares have vested in the Participant in
accordance with Section 6 hereof. Any certificate shall bear a legend as
provided by the Company, conspicuously referring to the terms, conditions and
restrictions described in the Plan and in this Amended and Restated Agreement;
provided, however, that in the event the Company, in its sole discretion,
permits book entries to represent the shares of Restricted Stock in lieu of
certificates, the sole indicia of the Participant’s ownership of the vested
shares of Restricted Stock will be one or more electronic entries in
Participant’s brokerage account promptly following one or more vesting events in
accordance with this Amended and Restated Agreement. The Participant, by
executing this Amended and Restated Agreement in the space provided below,
hereby acknowledges (a) that, as a material inducement to the grant of this
Award under the Plan, the transfer agent of the Company (or any other authorized
designee of the Company, which the Company may choose in its sole discretion)is
so appointed as the escrow holder with the authority to hold said certificates
and stock powers in escrow, to make any book entries in accordance with this
Section, and to take all such actions and to effectuate all transfers of vested
Restricted Stock or releases as are in accordance with the terms of this Amended
and Restated Agreement or the Plan and (b) that the appointment is coupled with
an interest, and that it accordingly will be irrevocable. The escrow holder will
not be liable to the Participant (or to any other party) for any actions or
omissions unless the escrow holder is grossly negligent. The escrow holder may
rely upon any letter, notice, or other document executed by any signature
purported to be genuine.  No certificates will be issued for a partial share,
and the Participant will receive the Fair Market Value of any partial share in
cash.

 

5.     Restrictions on Transfer Before Vesting.  The shares of Restricted Stock
granted under the Original Agreement to the Participant are subject to
Section 8.1(b) of the Plan during the period from the Date of Grant until they
have become vested in the Participant in accordance with the provisions of
Section 6 hereof.

 

6.     Vesting of Restricted Stock. All restrictions shall lapse and the
Participant shall become vested in the Restricted Stock as follows:

 

3

--------------------------------------------------------------------------------


 

(a)       Time Vesting.  One-third (1/3) of the shares of Restricted Stock shall
become vested on each of the first three anniversaries of the Date of Grant.

 

The Restricted Stock shall not vest pursuant to this Section 6(a) if the
Participant has not been continuously employed by the Company or one of its
subsidiaries from the Date of Grant through the applicable vesting date.  In
addition, the Restricted Stock shall not vest until the Company has both
satisfied the Performance Requirements with respect to any shares of Restricted
Stock that are unvested as of the date of this Amended and Restated Agreement,
and the Committee has provided the Compensation Committee Certification to the
Company.

 

(b)   Notwithstanding the provisions of Section 6(a), upon the occurrence of a
Liquidity Event, all shares of Restricted Stock shall, unless previously
forfeited, become fully vested on the date of the consummation of such Liquidity
Event.  The occurrence of a Recap shall not affect the vesting of the Restricted
Stock under this clause (b)(i).

 

7.     Forfeiture of Unvested Restricted Stock. The shares of Restricted Stock
that have not previously vested in accordance with Section 6 hereof shall be
forfeited by the Participant to the Company as follows:

 

(a) If the Participant ceases to be an employee of the Company or one of its
subsidiaries for any reason, then the shares of Restricted Stock that have not
previously vested in accordance with Section 6 hereof as of the date of such
termination, shall be forfeited automatically by the Participant to the Company;

 

(b)       Upon the consummation of a Liquidity Event, the shares of Restricted
Stock that have not previously vested in accordance with Section 6 hereof as of
the date of such Liquidity Event, shall be forfeited automatically by the
Participant to the Company on the consummation.

 

8.     Beneficiary Designations. The person designated by the Participant as his
or her beneficiary(ies) on the signature page hereof (each a “Beneficiary”)
shall receive any distribution of vested shares otherwise due the Participant in
the event of the death of the Participant prior to receipt of such shares. The
Participant shall have the right to change the Beneficiary or Beneficiaries from
time to time; provided, however, that any change shall not become effective
until received in writing by the Secretary of the Company. If any designated
Beneficiary survives the Participant but dies before receiving all of his
benefits hereunder, any remaining benefits due him shall be distributed to the
deceased Beneficiary’s estate. If there is no effective Beneficiary designation
on file at the time of the Participant’s death, or if the designated Beneficiary
or Beneficiaries have all predeceased such Participant, the payment of any
remaining benefits shall be made to the Participant’s estate.

 

9.     Limitation of Rights.  Nothing in this Amended and Restated Agreement or
the Plan shall be construed to:

 

(a)       give the Participant any right to be awarded any further restricted
stock other than in the sole discretion of the Committee;

 

4

--------------------------------------------------------------------------------


 

(b)       give the Participant or any other person any interest in any fund or
in any specified asset or assets of the Company or any subsidiary; or

 

(c)       confer upon the Participant the right to continue in the employment or
service of the Company or any of its subsidiaries, or affect the right of the
Company or any of its subsidiaries to terminate the employment or service of the
Participant at any time or for any reason.

 

10.  Successors and Assigns. This Amended and Restated Agreement shall bind and
inure to the benefit of and be enforceable by the Participant, the Company and
their respective permitted successors and assigns (including personal
representatives, heirs and legatees), except that the Participant may not assign
any rights or obligations under this Amended and Restated Agreement except to
the extent and in the manner expressly permitted herein.

 

11.  Securities Act. The Company will not be required to deliver any shares of
Common Stock pursuant to this Amended and Restated Agreement if, in the opinion
of counsel for the Company, such issuance would violate the Securities Act of
1933 or any other applicable federal or state securities laws or regulations.
The Company may require that the Participant, prior to the issuance of any such
shares pursuant to this Amended and Restated Agreement deliver to the Company a
written statement (“Investment Letter”), in form and content acceptable to the
Company, in its sole discretion, stating (i) that the Participant is purchasing
the shares for investment and not with a view to the sale or distribution
thereof, and (ii) that the Participant will not sell any shares of the Company
that the Participant may then own or thereafter acquire except pursuant to a
registered offering or a valid exemption from registration. Any stock
certificates issued pursuant to this Amended and Restated Agreement shall bear a
restrictive legend as follows:

 

THIS STOCK MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL OTHER APPLICABLE SECURITIES
LAWS.

 

12.  Withholding Taxes. The Participant hereby agrees that any shares that are
transferred to the Participant (or Beneficiary) hereunder may be subject to the
payment of or reduced by any amount or amounts that the Company is required to
withhold under the then applicable provisions of the Internal Revenue Code of
1986, as amended (the “Code”), or its successors, or any other federal, state or
local tax withholding requirement (the “Withholding Amount”). The Participant
may, in his or her discretion, make the election permitted by Section 83(b) of
the Code with respect to the grant of Restricted Stock pursuant to this Amended
and Restated Agreement, and, if such election is made, Participant shall provide
a copy thereof to the Company on the date of filing. When the Company is
required to withhold

 

5

--------------------------------------------------------------------------------


 

the Withholding Amount under the applicable provisions of law, the Participant
hereby agrees to satisfy such requirement either by (a) paying to the Company,
in cash or by certified or cashier’s check, an amount equal to the Withholding
Amount, and/or (b) authorizing the Company to withhold the Withholding Amount
from any cash or other compensation otherwise payable to the Participant,
provided that, to the extent that the Participant does not remit the entire
Withholding Amount by one or a combination of such methods, the Company may at
its election withhold from the shares otherwise to be delivered to the
Participant that number of shares having a fair market value, as determined by
the Company,  equal to the remaining Withholding Amount.

 

13.  Governing Law. This Amended and Restated Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Delaware.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

 

This Amended and Restated Agreement is executed and delivered, in duplicate,
pursuant to the Plan, the provisions of which are incorporated herein by
reference.

 

EMERGENCY MEDICAL SERVICES CORPORATION

PARTICIPANT

 

 

 

 

By:

 

 

 

 

Name:

 

(signature)

 

Title:

 

 

 

 

 

(print name)

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Facsimile No.

 

 

 

 

 

 

 

Social Security No.

 

 

BENEFICIARY DESIGNATION

 

I HEREBY DESIGNATE THE FOLLOWING PERSON(S) AS MY BENEFICIARY(IES) IN ACCORDANCE
WITH SECTION 8 OF THE FOREGOING AGREEMENT:

 

 

 

 

(Print name(s), address(es) and Social Security No.(s)

 

 

 

 

(Participant’s signature)

 

 

--------------------------------------------------------------------------------

 